DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "the disc" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stubstad et al. (US 3,867,728) in view of Ferree (US 2003/02024271).
 	Regarding claim 1, Stubstad et al. disclose a prosthetic intervertebral disc (10, figure 1), comprising a polymeric component (15); a first plate (11); a second plate (12); and a fibrous component (29), wherein the fibrous component holes the first plate to the second plate (figure 1, column 8, lines 32-42); wherein the fibrous component is wound in different oblique directions (X-pattern”, column 8, lines 35-37) to form a crossing pattern (figure 1, “X-patter”, column 8, lines 35-37), and wherein the fibrous component and the polymeric component are distinct (figure 2, prior to vulcanization), and wherein the polymeric component is located between the first and second plates (figures 1-2). 	Stubstad et al. disclose that the fibrous component is wound (“stitched” column 8, line 32-35) to and through the first and second plates, but fails to expressly teach or disclose that the fibrous component is stitched (passed through) through a first plurality of slots in the first plate and a second plurality of slots in the second plate. 

 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the prosthetic intervertebral disc of Stubstad et al. to include a plurality of slots in the first and second plates as taught by Ferree as they permit the fibrous component to be stitched through and wound in different oblique directions as the slots allow the fibrous component to be stitched in a known manner to secure the three elements (first and second endplates and intermediate component) together.
 	Regarding claim 2, Stubstad et al. disclose the fibrous component forms a pattern (“X-pattern” column 8, lines 35-37) further having a horizontal portion (see figure below) with respect to the first and second plates. 	Regarding claim 3, Stubstad et al. in view of Ferree disclose each of the first plurality of slots has a width (see figure below), a length greater than the width (see figure below), and a depth (see figure below), and each of the second plurality of slots has a width (see figure below), a length greater than the width (see figure below), and a depth (see figure below), and wherein the fibrous component passes through each of the first plurality of slots along the depth of each of the first plurality of slots (figures 4A-4C of Ferree in view of Stubstad), and passes through each of the second plurality of slots along the depth of each of the second plurality of slots (figures 4A-4C of Ferree in 
 	Regarding claim 7, Stubstad et al. in view of Ferree disclose each of the first and second plates has at least one region around which the fibrous component passes to 

    PNG
    media_image1.png
    416
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    683
    871
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775